DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 24, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the steps for measuring binding of a soluble target to an insoluble material after measuring the X-ray fluorescence (XRF) of the soluble target bound to the insoluble material.  Independent claim 1 and the dependent claims 2-24 do not recite a step(s) for measuring binding of a soluble target to an insoluble material.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11, 13-20, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Winnik et al. (USPN 9,465,036 B2).
With respect to claim 1, Winnik et al. disclose a method for measuring binding of a soluble target to an insoluble material (a method of detecting a plurality of antigens in a biological sample (column 7, lines 22-23); beads and their use…as functionalization of their surface to be useful as a support (for capture antibodies, for example) in bio-analytical applications (column 2, lines 32-35); a bead-based assay using polystyrene beads with embedded elemental code.  The assay consists of covalently attaching a specific antibody to one type of coded bead; incubating the beads with samples containing the antigen of interest (column 2, lines 59-63)) comprising: exposing a solution comprising the soluble target to the insoluble material within a well plate thereby allowing the formation of a complex (beads and their use…as functionalization of their surface to be useful as a support (for capture antibodies, for example) in bio-analytical applications (column 2, lines 32-35); a bead-based assay using polystyrene beads with embedded elemental code.  The assay consists of covalently attaching a specific antibody to one type of coded bead; incubating the beads with samples containing the antigen of interest (column 2, lines 59-63); planar surface in plastic microwells (column 13, lines 5-6)); comprising the soluble target and the insoluble material (incubating the beads with samples containing the antigen of interest and after washing beads by low speed centrifugation (column 2, lines 62-64)); removing the solution comprising unbound soluble target and retaining the insoluble material in the well plate (incubating the beads with samples containing antigen of interest and after washing beads by low speed centrifugation (column 2, lines 62-64); A support, for example… microwells (column 13, lines 3-7)); resuspending the insoluble material in a second solution comprising at least one non-volatile component (characterization of functionalized beads…The beads…Washed several times and re-suspended in carbonate buffer (column 24, lines 27-30)); drying the insoluble material (the solvent was evaporated, and a yellow solid was obtained.  It was dried in vacuum oven (column 16, lines 10-11)); and measuring the X-ray fluorescence (XRF) of the soluble target bound to the insoluble material (analyzing the particles to detect said element tag indicating binding of the antigen to said element-tagged affinity reagents or reporter tags; and (c) simultaneously detecting (column 7, lines 35-40); Elemental analysis can be accomplished by a number of methods, including but not limited to….X-ray fluorescence (column 11, lines 5-16); The microscope was also equipped with Energy Dispersive X-ray (EDX) system to carry out direct element microanalysis (column 14, lines 50-52)).
With respect to claim 2, Winnik et al. disclose wherein the soluble target comprises at least one chemical element with an atomic number greater than 9 ((column 7, lines 33-35) wherein said reagent on each set of particles specifically interacts with one of said antigens in said biological sample; “Antigen” is a substance that stimulates an immune response in the host organism, especially the production of antibodies.  Antigens are usually proteins or polysaccharides (column 12, lines 18-20)).
With respect to claim 3, Winnik et al. disclose wherein the soluble target is selected from an inorganic ion or inorganic compound, an organic ion or organic compound, and a biological molecule such as a protein, cofactor, nucleotide, nucleic acid (wherein said reagent on each set of particles specifically interacts with one of said antigens in said biological sample (column 7, lines 33-35); “Antigen” is a substance that stimulates an immune response in the host organism, especially the production of antibodies.  Antigens are usually proteins or polysaccharides (column 12, lines 18-20)).
With respect to claim 5, Winnik et al. disclose wherein the insoluble material comprises a particle (beads and their use…as functionalization of their surface to be useful as a support (for capture antibodies, for example) in bio-analytical applications (column 2, lines 32-35); a bead-based assay using polystyrene beads with embedded elemental code.  The assay consists of covalently attaching a specific antibody to one type of coded bead; incubating the beads with samples containing the antigen of interest (column 2, lines 59-63)).
With respect to claim 6, Winnik et al. disclose wherein the particle has an average diameter between about 1 μm and 500 μm (column 24, lines 19-21 – another instance of the invention a different method of element encoding was demonstrated on commercially available 1.8 μm functionalized polystyrene beads).
With respect to claim 7, Winnik et al. disclose wherein the insoluble material is selected from a chelator, a biological molecule such as a peptide, modified peptide, peptoid, protein, nucleic acid, oligonucleotide, liposome, micelle, and proteoliposome (column 3, lines 5+ & column 11, lines 41+).
With respect to claim 8, Winnik et al. disclose wherein the insoluble material is a cell, optionally a non-adherent cell (column 11, lines 41+).
With respect to claim 9, Winnik et al. disclose wherein the insoluble material comprises at least one chemical element with an atomic number greater than 9 (Fig. 15 & column 15, lines 54+).
With respect to claim 11, Winnik et al. disclose wherein the removing is carried out by centrifugation, aspiration, decanting, pipetting, and/or filtrating (column 2, line 64).
With respect to claim 13, Winnik et al. disclose wherein the well plate comprises a film or a surface that is largely transparent to X-rays (column 13, lines 3+).
With respect to claim 14, Winnik et al. disclose wherein multiple soluble targets are tested (column 7, lines 22+ & column 15, lines 54+).
With respect to claim 15, Winnik et al. disclose wherein multiple concentrations of a single soluble target are tested (column 15, lines 54+).
With respect to claim 16, Winnik et al. disclose wherein multiple insoluble materials are tested (Fig. 15 & column 15, lines 54+).
With respect to claim 17, Winnik et al. disclose wherein multiple concentrations of a single insoluble material are tested (Fig. 15 & column 15, lines 54+).
With respect to claim 18, Winnik et al. disclose wherein solution further comprises a modulator that modulates the binding between the soluble target and the insoluble material (column 15, lines 54+)
With respect to claims 19-20, Winnik et al. disclose wherein multiple modulators are tested; wherein multiple concentrations of a single modulator are tested (column 15, lines 54+).
With respect to claim 24, Winnik et al. disclose wherein the method is utilized to characterize the binding of a soluble target to a cell, optionally a non-adherent cell (column 11, lines 41+).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Winnik et al. (USPN 9,465,036 B2) as applied to claims 1 and 3 above, and further in view of Warner et al. (USPN 7,858,385 B2).
With respect to claim 4, Winnik et al. do not specifically disclose wherein the soluble target is a metal ion.  Warner et al. is in the field of detecting binding events using micro-X-ray fluorescence technology (abstract) and teaches a soluble target is a metal ion ((column 5, lines 3-5) - Metal ions, in the form of soluble halide and nitrate salts, were also tested as binders; (column 4, lines 51-56) - For potential metal ion binders, the particular metal ion was chosen, etc. The X-ray-fluorescence intensity was used to detect a binding event, and can also be used to determine the binding affinity of the binder to the receptor.  The amount of receptor present on a bead can be verified from the X-ray fluorescence).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Winnik et al. to have the soluble target be a metal ion, to provide an efficient, combinatorial method of evaluating the binding properties of untagged potential binders with receptors, as taught by Warner et al. (column 2, lines 43-45).
With respect to claim 21, Winnik et al. do not specifically disclose wherein the method is utilized to measure the binding affinity of the soluble target and the insoluble material.  Warner et al. disclose this (column 2, lines 43-45 & column 3, lines 10+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Winnik et al. to have the method utilized to measure the binding affinity of the soluble target and the insoluble material, to provide an efficient, combinatorial method of evaluating the binding properties of untagged potential binders with receptors, as taught by Warner et al. (column 2, lines 43-45).
With respect to claim 22, Winnik et al. do not specifically disclose wherein the method is utilized to characterize the binding between different combinations of soluble targets and insoluble materials.  Warner et al. disclose this (column 2, lines 43-45 & column 3, lines 10+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Winnik et al. to have the method utilized to characterize the binding between different combinations of soluble targets and insoluble materials, to provide an efficient, combinatorial method of evaluating the binding properties of untagged potential binders with receptors, as taught by Warner et al. (column 2, lines 43-45).
With respect to claim 23, Winnik et al. do not specifically disclose wherein the method is utilized to characterize the binding of a soluble metal ion to a chelator.  Warner et al. disclose this (column 2, lines 43-45 & column 3, lines 10+ & column 4, lines 51+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Winnik et al. to have the method utilized to characterize the binding of a soluble metal ion to a chelator, to provide an efficient, combinatorial method of evaluating the binding properties of untagged potential binders with receptors, as taught by Warner et al. (column 2, lines 43-45).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Winnik et al. (USPN 9,465,036 B2) as applied to claim 1 above.
With respect to claim 10, Winnik et al. do not specifically disclose wherein volume of insoluble material used is between about 0.1 μL and about 2 μL.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Winnik et al. to use a volume of insoluble material between about 0.1 μL and about 2 μL, depending on the specific application being done.
With respect to claim 12, Winnik et al. do not specifically disclose wherein the well plate is a 96, 384, or 1536 multi-well plate.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Winnik et al. to use a 96, 384, or 1536 multi-well plate, as a matter of design choice.  All provide the same function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



May 19, 2022